Citation Nr: 1147271	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  03-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to an increased evaluation for service-connected right eye aphakia and left eye nuclear sclerotic cataract.

3.  Entitlement to an increased evaluation for service-connected right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Son

ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which denied a claim for service connection for arthritis (also claimed as calcium deposits); and a May 2010 rating decision, which granted service connection for right eye aphakia and left eye nuclear sclerotic cataract, assigning an evaluation of 30 percent, effective December 10, 2002, and granted service connection for right knee degenerative joint disease, assigning an evaluation of 10 percent, effective October 9, 2003.

In January 2006 and September 2008, local hearings were held before Decision Review Officers at the Waco, Texas RO.  In April 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Waco, Texas RO.  Transcripts of these proceedings have been associated with the claims folder.

The Board remanded the issue of entitlement to service connection for arthritis in October 2009 for further development.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case without a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  However, as these issues are being remanded, the Board finds no prejudice in proceeding to adjudicate these claims, as done below.

Additionally, the Board notes that the Veteran has recently submitted statements referring to skin cancer.  It does not appear that these statements have been addressed by the RO.  As such, the issue of entitlement to service connection for skin cancer has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claims on appeal.

Specifically, the Board notes that the claims file contains a VA Form 21-22 signed by the Veteran on December 17, 2008, appointing Vietnam Veterans of America as his representative.  A May 4, 2010, supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for arthritis other than the right knee was sent to the Veteran and Vietnam Veterans of America on June 4, 2010.  

Subsequently, the Veteran submitted a VA Form 21-22 signed June 11, 2010, appointing Texas Veterans Commission as his representative.  A May 25, 2010, rating decision was sent to the Veteran and Vietnam Veterans of America on June 16, 2010, which granted service connection for right eye aphakia and left eye nuclear sclerotic cataract, assigning an evaluation of 30 percent, effective December 10, 2002, and granted service connection for right knee degenerative joint disease, assigning an evaluation of 10 percent, effective October 9, 2003.  On June 22, 2011, a SSOC was sent to the Veteran and Vietnam Veterans of America addressing the issue of entitlement to an evaluation in excess of 30 percent for right eye aphakia and left eye nuclear sclerotic cataract.

The Board notes that the Veteran is entitled to representation at all stages of an appeal, to include the right to have a Statement of Accredited Representative in Appealed Case submitted by his authorized representative on his behalf.  38 C.F.R. § 20.600 (2011).  In this case, it appears that May 2010 rating decision and the June 2011 SSOC were sent to the Veteran's former representative.  As such, the Veteran's current representative, Texas Veterans Commission, was not given proper notice of these adjudications or given the opportunity to submit a response.  The Board notes that the May 2010 SSOC addressing the issue of entitlement to service connection for arthritis other than the right knee was sent to the appropriate representative at the time.  However, given that the Veteran appointed a new representative within days of that SSOC being sent, the Board finds that all issues on appeal before the Board must be remanded in order to provide the Veteran's current representative, Texas Veterans Commission, copies of the May 2010 SSOC, the May 2010 rating decision, and the June 2011 SSOC. 

Furthermore, as noted, the May 2010 rating decision constituted a complete grant as to the Veteran's claims for service connection for right eye aphakia and left eye nuclear sclerotic cataract and right knee degenerative joint disease.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Subsequently, the Veteran indicated that he disagreed with the ratings assigned to these service-connected disabilities.  

The Board notes that the Veteran's notice of disagreement (NOD) with regard to the rating assigned to his service-connected right knee degenerative joint disease was not received within 1 year of the May 2010 rating decision.  However, given the defect in providing notice of that determination in that it was sent to the incorrect representative, and given that reissuing such rating to the correct representative to cure that defect is being directed by this remand, the Board finds that it would be appropriate to treat the Veteran's NOD as being timely with regard to this issue.  In essence, the Board finds that it would cause needless delay to force the Veteran and his representative to send a new NOD following receipt of the new copy of the decision.

In addition, while an SSOC was issued with respect to the claim of entitlement to an increased evaluation for service-connected right eye aphakia and left eye nuclear sclerotic cataract, a statement of the case (SOC) was not issued with respect to either claim for an increased disability rating.  Therefore, the issues of entitlement to an increased evaluation for service-connected right eye aphakia and left eye nuclear sclerotic cataract and entitlement to an increased evaluation for service-connected right knee degenerative joint disease must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Additionally, the Board notes that the Veteran has submitted a significant amount of evidence since the May 2010 SSOC addressing the claim for service connection for arthritis other than the right knee was issued.  Specifically, the Veteran has recently submitted a June 1964 service treatment record documenting the Veteran's complaint of slight pain at the base of the right thumb and a tiny traumatic hematoma on the right foot, medical evidence related to right shoulder pain in service and current shoulder pain and arthritis, and the lay assertions relating joint pain to in-service radiation exposure.  

The Board notes that the Veteran underwent a VA examination in November 2009.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the right knee; degenerative joint disease of the IP joints of the fingers of both hands; crush injury to the IP joint of the right thumb, healed; second through fourth hammertoe deformities of both feet; and bilateral great tow MTP joint degenerative joint disease with lateral deviation and hallux valgus deformities.  The examiner determined that, regarding the toes and thumb, it would require speculation on the part of this examiner to say one way or the other whether or not his toes, fingertips, and right thumb are secondary to the service, as the examiner found no treatment in the service medical records relating specifically to these areas.  

The Board further notes that the Veteran asserted at the April 2009 hearing that he has experienced arthritis of the thumb and the toe joints since his active duty service.  However, recently the Veteran has submitted evidence documenting shoulder arthritis.  As the Veteran's claim has been characterized as service connection for arthritis, the Board finds that the Veteran's claimed shoulder arthritis disability should be considered as being part of his claim for service connection for arthritis currently on appeal before the Board.  Moreover, the Board notes that the November 2009 VA examiner indicated that he found no treatment in the service treatment records relating specifically to the Veteran's toes, fingertips, and right thumb.  However, the Board notes that a recently submitted June 1964 service treatment record documents complaints of slight pain at the base of the right thumb and a traumatic hematoma on the right foot.  Additionally, the claims file contains a 1957 service treatment record which documents an injury to the right hand. 

Given that these in-service complaints were not considered by the VA examiner, and in light of the Veteran's recent assertions, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim for service connection for arthritis.  38 U.S.C.A. § 5103A (West 2002).  The Veteran should be scheduled for an appropriate VA examination to determine whether he currently has arthritis, other than his already service-connected arthritis of the right knee and the back, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  The examiner must specify precisely what joints are affected by arthritis and determine whether the arthritis of these specific joints is related to the Veteran's active duty service.  The examiner should specifically consider arthritis of the shoulders, toes, fingers, and thumbs.

Additionally, the RO should take this opportunity to conduct any additional development deemed necessary based on the newly submitted medical evidence.  Then, a new SSOC should be issued regarding the claim of entitlement to service connection for arthritis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran's current representative, Texas Veterans Commission, copies of the May 2010 SSOC, the May 2010 rating decision, and the June 2011 SSOC, with an explanation that such documents had been previously issued to the incorrect representative.

2. Provide the Veteran with a SOC as to the issues of entitlement to an increased evaluation for service-connected right eye aphakia and left eye nuclear sclerotic cataract and entitlement to an increased evaluation for service-connected right knee degenerative joint disease.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3. Schedule the Veteran for an appropriate VA examination for his claim for service connection for arthritis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his arthritis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has arthritis (other than arthritis of the back and the right knee), to specifically include arthritis of the toes, fingers, thumbs, and shoulders.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's arthritis, to specifically include arthritis of the toes, fingers, thumbs, and shoulders, was incurred in or aggravated by active duty, or are otherwise related to service.  
      
It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide complete rationales for any opinions provided.

4. Conduct any additional development deemed necessary based on the newly submitted evidence. 

5. Then, readjudicate the claim for entitlement to service connection for arthritis.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



